Exhibit 10.22





  LICENSE AND SUPPLY AGREEMENT



This Agreement is made as of the 23rd of November 2007 by ABIOGEN PHARMA SPA, a
corporation organized and existing under the Laws of Italy and having its
principal offices at Via Meucci 36, 56014 Ospedaletto Pisa Italy, represented by
the Managing Director, Dr. Massimo Di Martino (hereinafter called "ABIOGEN"),
and

Samaritan Pharmaceuticals Ireland Inc. Limited a corporation organised and
existing pursuant to the Laws of Ireland, located at Daneswalle Business Park,
Monksland, Athlone, Country Roscommon, Ireland represented by Dr. Christos
Dakas, Managing Director Europe, (hereinafter called "SAMARITAN").

WITNESSETH

WHEREAS ABIOGEN has rights on a pharmaceutical PRODUCT (as hereinafter defined)
whose active ingredient is named Clodronate for use in the treatment of Tumoral
Osteolysis.

AND WHEREAS ABIOGEN is the lawful holder of the Know-how (as hereinafter
defined) related to such PRODUCT;

AND WHEREAS SAMARITAN desires to license in, market and distribute the PRODUCT
(as hereinafter defined) directly or through an AFFILIATE (as hereinafter
defined) as pharmaceutical speciality in the Territory (as hereinafter defined),
and to have a right to do so; Now, therefore, the parties hereto agree as
follows:

ARTICLE 1 DEFINITIONS

The following terms as used hereinafter in this Agreement shall have the meaning
set forth in this Article:

1.1    "PRODUCT shall mean those pharmaceutical compositions or formulations,
containing the      SUBSTANCE as sole active ingredient, listed in Appendix A,
finished in a dosage form, for human      use, under the Trademark, provided
that, for greater certainty, “PRODUCT” does not include the      Intrarticular
formulation developped by Abiogen.    1.2    “SUBSTANCE” shall mean the compound
identified by the generic name DISODIUM      CLODRONATE.    1.3   
"REGISTRATIONS" shall mean the governmental approvals and/or authorizations
which are      required under laws and regulations to sell the PRODUCT in each
country of the Territory.    1.4    "TRADEMARK" shall mean a trademark
registered in the Territory in the name of ABIOGEN, or a      trademark
registered in the name of SAMARITAN and which, after being approved by ABIOGEN, 
    will be assigned, free of any charge, to ABIOGEN, before commercialization
of the PRODUCT by      SAMARITAN in the Territory. 


--------------------------------------------------------------------------------

1.5    "TERRITORY" shall mean Greece, Cyprus and Turkey.    1.6    "NET SALES"
shall mean the gross sales of the PRODUCT (value added taxes excluded) less:
(i)      trade discounts and rebates, (ii) returns and allowances including
promotional allowances, not to      exceed of gross sales, actually credited to
third parties and (iii) sales and excise taxes and other      taxes paid (other
than income taxes), which are levied or borne on sales price of the PRODUCT;.   
1.7    "ABIOGEN" shall mean ABIOGEN and shall also include any company
controlling, controlled by      or under common control with ABIOGEN which has
been appointed by ABIOGEN to perform, on its      behalf, any of its obligations
arising out of this Agreement and which will be responsible for the     
fulfilment thereof provided that ABIOGEN retains its responsibility for
performance of such      obligations.    1.8    “KNOW-HOW" shall mean all
technical information, documents, data, trade secrets and information     
relating to the PRODUCT, as described in Article 1.1, and which is necessary or
useful for the filing,      prosecuting and obtaining and maintaining of the
Registrations and for the marketing, use,      distribution and sale of the
PRODUCT in each country of the Territory in accordance with the terms      of
this Agreement.    1.9    “DOSSIER” shall mean the available documentation
supplied by ABIOGEN to SAMARITAN      necessary for the filing by the Regulatory
authority (as hereinafter defined) in order to obtain the      marketing
authorization in each country of the Territory.    1.10    “REGULATORY
AUTHORITY” means the Greek, the Cypriot and the Turkish and\or any     
provincial government ministry, department or agency, the regulatory body or
other person      responsible in the territory of Greece, Cyprus and Turkey in
question for issuing licences and\or for      enacting, monitoring and\or
forcing the applicable laws or related to the sale of pharmaceutical     
PRODUCT in such market or jurisdiction.     1.11    “cGMP” means the current
Good Manufacturing Practices of the EU (as in effect from time to      time).   
     1.12    “SAMARITAN” shall mean SAMARITAN and shall also include its
“AFFILIATES”, that is any      company which is controlling, controlled by or
under common control with SAMARITAN and which      has been appointed by
SAMARITAN to perform, on its behalf, any of its obligations arising out of     
this Agreement and which will be responsible together with SAMARITAN for the
fulfilment thereof.        ARTICLE 2      GRANTS     2.1    For the term of this
Agreement ABIOGEN grants to SAMARITAN, and SAMARITAN hereby      accepts,
subject to the conditions and limitations stated hereinbelow, a non-assignable
exclusive      licence to use the Know-How and the Dossier to register and to
market, distribute and sell the      PRODUCT under the Trademark in each country
of the Territory.     2.2    Licence rights granted under article 2.1 above do
not automatically include new formulations of the      PRODUCT developed by
ABIOGEN. 


2

--------------------------------------------------------------------------------

2.3 SAMARITAN undertakes to sell the PRODUCT only as a pharmaceutical
speciality, on its finished  dosage form. SAMARITAN shall refrain from:    (i)
bringing any alteration or modification to any data contained in the Dossier;
or    (ii) using any part of the Dossier or any other data upon the PRODUCT for
any other purpose than for  obtaining the authorization for the sale of the
PRODUCT in each country of the Territory or performing any  of its obligation
under this Agreement; or    (iii) assigning, transferring or selling the Licence
to any third party.    2.4 This Agreement grants SAMARITAN a licence for the
sole and only purpose of registration, marketing,  distributing and selling the
PRODUCT in each country of the Territory. SAMARITAN will not have any  right to
use the PRODUCT and/or the Know-how for other purposes.    2.5 Within thirty
(30) days of the execution of this Agreement, ABIOGEN shall deliver to
SAMARITAN  the Dossier currently in its possession or under its control and
which is useful for the purposes of  marketing the PRODUCT and shall thereafter
promptly deliver to SAMARITAN any additional  information and documentation
which comes into its possession or under its control relating to the  PRODUCT
which will aid, assist or facilitate the marketing of the PRODUCT in each
country of the           Territory.    ARTICLE 3 CONFIDENTIALITY   3.1 SAMARITAN
acknowledges the confidential nature of the Know-how and unless required by law
or  legal process, SAMARITAN undertakes not to reveal to any third parties
(other than Regulatory  Authorities in furtherance of the intent and
implementation of this Agreement) and to consider and  treat as confidential all
data and information communicated to it by ABIOGEN, as well as all data  and
information generated by SAMARITAN according to Article 2.4, for the term of
this Agreement  and ten (10) years thereafter, and to oblige all its personnel
having access to the said data and               information to act in a similar
manner. The foregoing obligation shall not apply to:             (a)    data
which at the time of disclosure is in the public domain,             (b)    data
which after disclosure become part of the public domain by publication or
otherwise,      except by breach of this Agreement by SAMARITAN,           
 (c)    data which SAMARITAN can establish by competent proof were in
SAMARITAN's      possession at the time of disclosure by ABIOGEN and were not
acquired directly or indirectly      from ABIOGEN.,             (d)   
Information that is required to be disclosed under law or by order of a court of
competent      jurisdiction, provided, however, that ABIOGEN is granted due
advance notice of such a      requirement and the information so required is
identified in order to be able to contest the      same and then only to the
minimum extent of disclosure so required.                 The provisions of this
Article 3.1 shall survive the expiration or termination of this Agreement. 


3

--------------------------------------------------------------------------------

ARTICLE 4 REGISTRATION   4.1.            ABIOGEN agrees to, after execution of
this Agreement, execute or cause to have executed all               documents
reasonably requested by SAMARITAN, and at SAMARITAN’s expense, as required to   
           permit to SAMARITAN to obtain the Registration for the PRODUCT in
each country of the Territory               under the name of SAMARITAN. If the
documents requested by SAMARITAN include additional               studies to be
performed by ABIOGEN, ABIOGEN is entitled to evaluate the feasibility of such   
           additional studies and to decide to perform them or not. Should
ABIOGEN decide to perform the               additional studies requested by
SAMARITAN the costs for such studies will be on SAMARITAN’s             
 account. In case ABIOGEN decides not to perform such additional studies the
parties will meet in               good faith in order to find an amicable
solution. SAMARITAN shall diligently take all steps as               required to
have said Registration approved by the Health Authorities in each country of the
Territory               on or before _______________ . SAMARITAN undertakes to
maintain at its own expense all               Registrations held by SAMARITAN
hereunder and to bear all expenses and costs involved to any             
 additional information and/or activities required by the Health Authorities in
each country of the               Territory.     4.2.           In the event
that, due to negligence or failure of SAMARITAN, SAMARITAN will not obtain such 
             Registration within the term established in article 4.1., ABIOGEN
has the right to terminate this               Agreement, by giving a written
notice thereof to SAMARITAN which notice of termination shall be             
 immediately effective upon receipt by SAMARITAN.                 Within twenty
(20) working days from the receipt of the DOSSIER, SAMARITAN will examine the   
           DOSSIER supplied by ABIOGEN. Should the DOSSIER be not conformable
with the standard               requirements of the Health Authorities SAMARITAN
will notify ABIOGEN of such non-conformity               and ABIOGEN will refund
SAMARITAN of the instalment paid by SAMARITAN upon signature of             
 this Agreement.                 After the filing, if the application for
registration is rejected either party is entitled to terminate this             
 Agreement with one month written notice. In this case ABIOGEN will be entitled
to withhold the               instalment paid by SAMARITAN upon the signature of
this Agreement. 


4

--------------------------------------------------------------------------------

4.3.      SAMARITAN shall use reasonable commercial efforts to launch the
PRODUCT within three (3)           months from the date of the price approval by
the authorities. In the event that SAMARITAN does           not launch the
PRODUCT in each country of the Territory within the time period herein         
 contemplated, ABIOGEN may, prior to the launch, terminate this Agreement by
giving a written           notice thereof to SAMARITAN, which notice of
termination shall be immediately effective upon           receipt by SAMARITAN:
in this case ABIOGEN will be entitled to withold the instalment paid by         
 SAMARITAN upon the signature of this Agreement and SAMARITAN shall transfer
free of charge           to ABIOGEN, or to a third party designated by ABIOGEN,
the Registration relating to the           PRODUCT in each country of the
Territory within thirty (30) days from ABIOGEN’s request.           SAMARITAN
may terminate this Agreement prior to launch by notice in writing to ABIOGEN if 
         SAMARITAN is unable to launch by the date herein contemplated as a
result of the failure of           ABIOGEN to provide SAMARITAN with any
required data or information: in this event           SAMARITAN shall transfer
to ABIOGEN, or to a third party designated by ABIOGEN, the         
 Registration relating to the PRODUCT in each country of the Territory within
thirty (30) days from           ABIOGEN’s request, at ABIOGEN’s expense. In such
a case SAMARITAN will have the only right           to receive back the
instalment paid by SAMARITAN upon the signature of this Agreement, other       
   rights being excluded.    4.4.      All activity to be carried out by
SAMARITAN to obtain and/or maintain the Registrations and/or to         
 satisfy the requirements of the Regulatory Authorities in each country of the
Territory as herein           contemplated shall be conducted in strict
accordance with the requirements of the applicable           Regulatory
Authority. No act which could adversely affect the Registrations and no clinical
trial for           whatever purpose may be commenced, undertaken or carried out
by SAMARITAN.    4.5. During the terms of this Agreement ABIOGEN agrees to give
SAMARITAN and its personnel such           reasonable support, co-operation and
information regarding the Registration of the PRODUCT as           SAMARITAN may
reasonable request from time to time, being understood what is stated in
Article           4.1 above.    ARTICLE 5  TRADEMARK    5.1     SAMARITAN shall
sell the PRODUCT under the Trademark which is and shall remain of Abiogen’s     
     property. During the term of this Agreement ABIOGEN grants to SAMARITAN a
royalty-free non-           assignable license to use the Trademark in each
country of the Territory for the commercialization of           the PRODUCT in
each country of the Territory.      ARTICLE 6   PROMOTION AND MARKETING   6.1
Promotion         (a)    SAMARITAN will use reasonable commercial efforts to
promote and sell the PRODUCT in      the Territory. All expenses of marketing,
particularly those of promotion and advertising of   the PRODUCT in each country
of the Territory, shall be borne by SAMARITAN


5

--------------------------------------------------------------------------------

     (b)    SAMARITAN shall send to ABIOGEN, not later than sixty (30) days
after signature of this      Agreement, a sales budget and a promotional plan
for the commercialization of the      PRODUCT. Subsequently, SAMARITAN shall
send to ABIOGEN, during the term of this      Agreement a yearly sales budget
and promotional plan, within the month of November of each      year.       
 (c)    The PRODUCT shall be promoted strictly in accordance with the scientific
profile,      therapeutic indications, governmental approved data sheet and
promotional guidelines and      requirements for post-marketing surveillance
which, in any case, have been previously      approved in writing by ABIOGEN. In
all respect, as for clinical work, SAMARITAN will      proceed in close
co-operation with ABIOGEN, in order most efficiently to ensure consumer     
protection, serving public health interest and complying with the requirements
of the health      authorities in each country of the Territory. SAMARITAN
agrees and undertakes that some      of its representatives and/or employees
shall participate at SAMARITAN expenses to a      training course at ABIOGEN’s
facilities in order to improve their knowledge about the      PRODUCT and the
methods of marketing of the PRODUCT anywhere in each country of the     
Territory.         (d)    All promotional materials, including sales aids and
advertisements relating to the PRODUCT,      shall be submitted by mail and by
fax for ABIOGEN’s approval prior to their use, that will be      considered as
automatically given if ABIOGEN does not oppose to it in a maximum term of     
ten (10) working days from the date of receipt .         (e)    SAMARITAN agrees
that it will not solicit customers for the PRODUCT outside the      Territory,
nor establish any branch or maintain any depot for the distribution of the     
PRODUCT outside each country of the Territory.         (f)    Sales: SAMARITAN
shall send to ABIOGEN at the end of January, April, August and      October in
each calendar year specific information about the following items relating to
the      previous calendar quarter, where available:         (g)    Monthly
sales, in units and in values of the PRODUCT and its competitors in the same   
  therapeutic group and in other relevant therapeutic groups.         (h)   
Moving annual total and year to date sales.    6.2.   Competitive Specialities:
SAMARITAN agrees that, during the term of this Agreement, it will not         
 market, directly or indirectly, in each country of the Territory, any PRODUCT
containing clodronate           or any other bisphosphonate for the same
therapeutic indications of the PRODUCT, nor other           PRODUCT with oral
administration in therapeutic class M5B having the same therapeutic indications 
         of the PRODUCT. 


6

--------------------------------------------------------------------------------

6.3.     Adverse drug reaction: Both parties will exchange adverse drug
reactions and safety information        reports in a manner and time frame that
will allow compliance with regulatory reporting and ongoing        safety review
of the PRODUCT. The parties shall agree upon standard operating procedures in a 
      separate pharmacovigilence and safety procedure document which will ensure
the reporting of these        events to regulatory authorities and to each other
before starting any clinical trials and/or before        marketing of the
PRODUCT commences under terms of this Agreement, as well as compliance with     
  any other regulatory requirement regarding the safety of the PRODUCT. In any
event, it shall be        assured that ABIOGEN will centralize all information
related to adverse drug reactions and safety        information on a world wide
basis in the global safety data base. Each of SAMARITAN and        ABIOGEN shall
immediately inform the other of any new information and/or findings concerning 
      side effects, toxicity or safety of the PRODUCT which come to its
attention during the term of this        Agreement. All information referring to
toxicological and/or adverse side-effects related to the        PRODUCT shall be
centralized by ABIOGEN.    6.4.     PRODUCT recall: In the event that SAMARITAN
shall be required to initiate a recall, PRODUCT        withdrawal or field
correction of any PRODUCT (a “Recall”), SAMARITAN shall notify ABIOGEN       
and ABIOGEN shall fully co-operate with SAMARITAN in notifying SAMARITAN’s
customers to        return all PRODUCT and shall follow any other instructions
provided by SAMARITAN. In the        event that ABIOGEN believes that a Recall
may be necessary and\or appropriate, prior to taking any        action ABIOGEN
shall immediately notify SAMARITAN and ABIOGEN and SAMARITAN co-        operate
with each other in determining the necessity and nature of the action to be
taken. With        respect to any Recall, SAMARITAN shall be responsible for
co-ordinating all necessary activities in        connection with such Recall and
ABIOGEN and SAMARITAN shall each co-operate with the other        in recalling
the affected PRODUCT. In the event that a Recall results solely from any cause
or event        arising from the manufacture, testing, storage, handling,
packaging or labelling of the PRODUCT by        ABIOGEN or those for whom it is
responsible or any other cause or event attributable to ABIOGEN        or those
for whom it is responsible, ABIOGEN shall be responsible for all expenses of
such Recall.        In the event that a Recall results solely from any cause or
event arising from the transportation,        receiving, storage, handling,
marketing or distribution of the PRODUCT by SAMARITAN or any        other cause
or event attributable to SAMARITAN or those for whom it is responsible,
SAMARITAN        shall be responsible for all expenses of such Recall. In all
other cases the parties shall share the        expenses of the Recall equally
and each party shall reimburse the other for fifty percent (50%) of any       
expenses of Recall incurred by such other party. Recall expenses shall include,
but not be limited to,        the expenses of notification, destruction or
return of Recalled PRODUCT and SAMARITAN and        ABIOGEN’s reasonable
out-of-pocket costs in connection with such Recall including, but not limited   
    to, reasonable attorney’s fees and expenses and credits and expenses claimed
or paid to customers.        Each party shall use reasonable commercial efforts
to minimize the Recall expenses which it incurs        and shall provide to the
other, upon request, reasonable evidence of the out-of-pocket expenses being   
    claimed by it. In no case ABIOGEN shall be liable to SAMARITAN for any
direct or aindirect loss        of profit, damages and expenses as a result of a
recall except for what provided herein.    6.5.            Minimum purchases:
SAMARITAN shall order for delivery during each of the successive twelve-       
month periods immediately following the date of first launch of the PRODUCT
(herein referred to as        "Marketing Year") within the term of this
Agreement, the following minimum amounts of        PRODUCT: 


7

--------------------------------------------------------------------------------

    - capsules 400 mg.: at least one batch of capsules for each country of the
Territory where one batch is      formed by 100.000 capsules (hereinafter “batch
size”);        ABIOGEN shall have the right to terminate this Agreement if the
above minimum is not respected.    6.6.    SAMARITAN agrees to indemnify, save
harmless and compensate ABIOGEN and its officers,      directors and employees
from and against any and all claims, demands, actions, causes of action,     
suits, proceedings, judgments, liabilities, damages, losses, costs, expenses,
fines, penalties and other      similar assessments including, but not limited
to, reasonable attorney’s fees and expenses incurred      and documented
relating to or arising out of a breach by SAMARITAN of any of its obligations. 
          ARTICLE 7      SUPPLY         7.1.  In order to ensure the quality of
the PRODUCT, SAMARITAN agrees that, during the term of this      Agreement, it
will buy the PRODUCT only from ABIOGEN or from a third party designated by     
ABIOGEN.         7.2.    Obligation to manufacture.       (a) ABIOGEN will
manufacture (or cause to be manufactured) and supply to SAMARITAN, in     
accordance with the terms herein and in a timely fashion, the quantity of the
PRODUCT ordered by      SAMARITAN from time to time. Each PRODUCT supplied by
ABIOGEN pursuant hereto shall be      manufactured in accordance with the
following (collectively, the “Manufacturing Requirements):      (i) the
Specifications for the PRODUCT including the purity, potency and physical and
chemical      properties, stability and formulation, (ii) applicable cGMP;     
  (b) ABIOGEN warrants that all PRODUCT supplied by it to SAMARITAN pursuant to
this      Agreement shall (i) be manufactured, packaged, tested, stored and
handled in accordance with the      Manufacturing Requirements, (ii) be capable
of maintaining its purity, potency and other property      characteristics
contemplated in its Specifications until the expiration date for such PRODUCT,
and      (iii) at the time of delivery of the PRODUCT to the carrier (Ex-Works,
ABIOGEN factory) the      PRODUCT will have a remaining shelf life of at least
twenty-four (24) months.        (c) ABIOGEN will communicate in a reasonable
advanced time, during the term of this Agreement,      any changes to the
formulation of the PRODUCT, site of manufacture, methods of manufacture     
(including equipment used in the manufacture), sources of raw materials, sources
or nature of      packaging materials, testing procedures or any other matter
relating to the Specifications of the      PRODUCT as contained in the Dossier. 
  7.3.    Supply Price: The supply price (the “Supply Price”) of PRODUCT from
ABIOGEN to SAMARITAN     is fixed in Euro currency and such Supply Price shall
be intended for goods delivered ex-works      ABIOGEN factory: shipment and
insurance costs shall be covered by SAMARITAN. The Supply      Price is set out
in Appendix B, which constitutes an integral part of this Agreeement. 


8

--------------------------------------------------------------------------------

 7.4        The payment of each invoice issued by ABIOGEN will be made by
SAMARITAN within 30 days       following the date of the invoice, by bank
transfer on the bank account indicated by ABIOGEN. In       case SAMARITAN
delays the payment interest will be due to ABIOGEN according to the Italian     
 Law D. Lgs. 9 ottobre 2002 n. 231. In case of a delay longer than fifteen (15)
days ABIOGEN will be       entitled to suspend the supply of the PRODUCT until
the payment is made.    7.5.    Before commencement of each calendar quarter
(being a three (3) month period ending on March 31,       June 30, September 30
and December 31) ("Q"), SAMARITAN shall provide ABIOGEN with the       rolling
forecast of its expected requirements of the PRODUCT over the next four (4)
calendar       quarters (Q1 to Q4). The quantities for the first two calendar
quarters covered by each rolling forecast       (Q1 and Q2) will be considered
as a firm order and at the time that SAMARITAN delivers such       forecast it
will deliver to ABIOGEN a purchase order for the Specialties consistent with
its       commitments as aforesaid (to the extent not previously delivered).   
7.6.    All purchase orders submitted by SAMARITAN shall contemplate the
purchase of PRODUCT in       minimum batch sizes (for each presentation of the
PRODUCT) as contemplated above, and shall       specify, among other things, the
required delivery date, which delivery date shall be at least ninety       (90)
days following delivery of the purchase order; provided further that SAMARITAN
may not       request more than one (1) delivery date in any calendar quarter
without the prior consent of       ABIOGEN.     7.7.       The quantities of
PRODUCT ordered by SAMARITAN which have been manufactured by or on       behalf
of ABIOGEN in accordance with its manufacturing and quality obligations
hereunder shall be       supplied by ABIOGEN or its designated supplier
"Ex-Works" manufacturing plant, and neither       ABIOGEN nor any of its
designated suppliers will have, thereafter, any liability for loss or damage to 
     the PRODUCT arising during transit or following receipt by SAMARITAN as a
result of any acts or       omissions by or on behalf of the carrier or
SAMARITAN. Transfer of goods will be carried out by       SAMARITAN.   
 7.8.        The specifications of the PRODUCT are set forth in the
Registrations for the PRODUCT and may       only be changed by ABIOGEN from time
to time. ABIOGEN guarantees that the PRODUCT will       conform to all
specifications set forth in the Dossier.    7.9.        Within thirty (30) days
of the receipt of a delivery of a PRODUCT, SAMARITAN shall inspect such     
 PRODUCT and shall advise ABIOGEN in writing (with full particulars) if a
shipment of the       PRODUCT is not in conformity with ABIOGEN’s obligations
hereunder or is otherwise defective;       provided, however, that SAMARITAN’s
failure to advise ABIOGEN in a timely manner that a       shipment of the
PRODUCT does not conform shall not prejudice SAMARITAN’s right to     
 subsequently reject or return such PRODUCT if the defect or other
non-conforming condition which       justifies rejection could not reasonably
have been detected by an inspection in accordance with cGMP       standards. If
any PRODUCT is appropriately rejected by SAMARITAN, ABIOGEN shall promptly     
 replace such PRODUCT with conforming goods within sixty (60) days. Such
replacement       PRODUCT shall be delivered to SAMARITAN at no cost to
SAMARITAN. Alternatively, at       SAMARITAN’s request, ABIOGEN shall provide to
SAMARITAN a credit for the Supply Price       therefore and all delivery charges
and taxes and duties incurred by SAMARITAN to deliver the       defective
PRODUCT from ABIOGEN’s manufacturing facility to SAMARITAN’s designated     
 delivery destination in each country of the Territory. SAMARITAN shall, at
ABIOGEN's request       and expense, follow any reasonable instructions to
return to ABIOGEN or dispose of any PRODUCT 


9

--------------------------------------------------------------------------------

  as aforesaid which are not in compliance with the agreed specifications and
are replaced as regulated    in this Paragraph.          7.10.   If ABIOGEN does
not agree with SAMARITAN that the PRODUCT rejected under the provisions of   
this Article fail to conform to the agreed Specifications, the matter will be
submitted to an    independent laboratory agreed between the parties. The
decision of such independent laboratory    following its analysis of the PRODUCT
under question shall be final. The cost of the analysis shall    be borne by the
party who was in error.      7.11.   In the event that ABIOGEN is unable to
supply the PRODUCT to SAMARITAN for three (3)    consecutive months, for any
reason other than SAMARITAN's fault, ABIOGEN shall immediately    notify
SAMARITAN thereof and both parties will try to identify an alternative source of
supply (who    will be qualified to supply the PRODUCT with the Regulatory
Authorities at ABIOGEN’s expense).      7.12    ABIOGEN shall not be responsible
for any damages or losses suffered by SAMARITAN resulting from    the storage,
testing, use or sale of PRODUCT, or the use or administration of PRODUCT by or
to    third parties            ARTICLE 8    QUALITY CONTROL      8.1.  
SAMARITAN shall carefully follow the directions and specifications of ABIOGEN in
the analysis,    handling and storage of the PRODUCT, provided all such
directions and specifications are consistent    with the Dossier and cGMP, and
ABIOGEN shall provide to SAMARITAN all reasonable assistance    in connection
therewith as SAMARITAN may reasonably request.        ARTICLE 9    COMPENSATION 
    9.1.    For the right to use the Know How , the Trademark and the Dossier in
each country of the Territory    subject to the conditions of this Agreement,
SAMARITAN shall pay to ABIOGEN an up front    payment of ______________ . This
sum shall be paid as follows:      9.2.    With respect to the sales of the
PRODUCT in each country of the Territory by SAMARITAN the total    net
compensation payable to ABIOGEN in respect of supplies of the PRODUCT (inclusive
of the    Supply Price) will be of SAMARITAN's Net Sales of the PRODUCT in each
country    of the Territory, as provided by Schedule A.      9.3    At the end
of each calendar year, the difference between the agreed percentage according to
Article 9.2    on the Net Sales of the PRODUCT sold during such calendar year
and the sums of Supply Price paid or    payable for the PRODUCT pursuant to
Subparagraph 7.3 and utilized in such Net Sales will be    established and, if
the agreed percentage is greater, the amounts corresponding to such difference 
  (hereinafter referred to as "Adjustment") will be paid by SAMARITAN. Inventory
on hand and not    utilized in the sales will not be taken into consideration.
Calculations will be made by SAMARITAN    and notified to ABIOGEN within thirty
(30) working days following the end of the year and subject to    ABIOGEN
approval. In case the total net compensation results lower than the sums of
Supply Prices    paid or payable by SAMARITAN for the PRODUCT, ABIOGEN shall not
be obliged to pay any    adjustment to SAMARITAN.     


10

--------------------------------------------------------------------------------

9.4   The payment of the Adjustment will be carried out by SAMARITAN within
thirty (30) working days    following the end of each calendar year by bank
transfer. Each payment shall be accompanied by a    report in writing showing
the period for which said payment is made, the Net Sales of the PRODUCT   
during said period and the amount of the Adjustment accrued thereon. Failure by
SAMARITAN to pay    the due amount at the due time will entitle ABIOGEN to stop
the supply of the PRODUCT until the    payment is made. Adjustment accrued shall
be payable to ABIOGEN in Euros and wired to the account    to be specified by
ABIOGEN.      9.5   SAMARITAN shall keep complete and accurate books and records
of all sales and calculations upon    which royalties hereunder accrue and those
books and records shall be open for inspection for a period    of two (2) years
from the end of the calendar year in which such sales took place by a certified
public    accountant or private consulting firm selected by ABIOGEN (other than
one to whom SAMARITAN    has reasonable objection) who shall, at ABIOGEN's
expense, have access to said records during normal    business hours, for the
purpose of verifying the Adjustment accrued as herein provided. Such   
accountant shall not disclose to ABIOGEN any information relating to the
business of SAMARITAN    including the identity of any customers of SAMARITAN
other than to indicate whether and to what    extent any reporting by SAMARITAN
pursuant to Article 9.5 is inaccurate. SAMARITAN shall be    entitled to require
such accountant to execute a reasonable confidentiality agreement prior to
providing    such accountant with access to its books and records.      9.6.  
Where required by law, SAMARITAN shall have the right to withhold applicable
taxes from any    payments made by SAMARITAN to ABIOGEN pursuant to this
Agreement (whether such obligation    to withhold arises by reason of a
re-categorization by the applicable physical authority of the payments    made
by SAMARITAN to ABIOGEN pursuant hereto or otherwise). However, even if
SAMARITAN    does not withhold taxes from any payment, ABIOGEN remains liable
for all such taxes, if the    applicable taxing authority at a later date
determines that such liability does exist. SAMARITAN shall    promptly provide
ABIOGEN with receipts from the appropriate taxing authorities for all payments
of    taxes withheld and paid by SAMARITAN to such authorities on behalf of
ABIOGEN as herein    contemplated.        ARTICLE 10                INFORMATIONS
AND LITIGATION ABOUT INTELLECTUAL PROPERTY RIGHTS      10.1.   SAMARITAN shall
disclose to ABIOGEN all information received by SAMARITAN concerning the   
institution of any opposition, re-examination, reissue, revocation,
nullification or any official    proceeding involving the Trademark and the
Know-how anywhere in each country of the Territory.      10.2.  

In the event of the institution of any suit by a third party against ABIOGEN (or
its Affiliates), 

  SAMARITAN or another licensee of ABIOGEN for any infringement involving the
manufacture,    use, sale, distribution or marketing of the PRODUCT, Know-how
and Trademark anywhere in each    country of the Territory, the party sued shall
promptly notify the other party in writing.    SAMARITAN shall have the right to
defend any suit brought against it at its own expense (subject to   
indemnification hereunder), but shall, at all times, follow any technical
considerations of ABIOGEN.    ABIOGEN and SAMARITAN shall assist one another and
cooperate in any such litigation at the    request and expense of the requesting
party (subject to SAMARITAN’s rights of indemnification and    reimbursement
contemplated below). 


11

--------------------------------------------------------------------------------

10.3.   In the event that ABIOGEN or SAMARITAN becomes aware of actual or
threatened infringement of a    Trademark in each country the Territory, that
party shall promptly notify the other party in writing.    ABIOGEN shall have
the exclusive right but not the obligation to bring, at its own expense, any   
infringement action against any third party. SAMARITAN agrees to assist ABIOGEN
and cooperate    in any such litigation at the request and expense of ABIOGEN. 
    10.4.   The parties shall keep one another informed of the status of their
respective activities regarding any    litigation or settlement thereof
concerning the PRODUCT and/or the Trademark.        ARTICLE 11    TERM
-TERMINATION      11.1.   Term: This Agreement will take effect from the date of
execution and will continue in force until the    fifth (5th) anniversary of the
date of first sale of the last of the PRODUCT’s formulation to be    launched by
SAMARITAN, in each country of the Territory. This Agreement will thereafter be 
  automatically extended for subsequent periods of two (2) years, except if
either of the parties gives a    minimum of six (6) months notice prior to the
date of expiration of its desire not to extend it. The    notice of intention
not to extend the Agreement can also be given partially with reference to each 
  country of the Territory. Neither party shall be entitled to claim any
indemnity or compensation from    the other party as a result of the termination
or non-renewal of this Agreement under the provisions of    this section.       
  11.2.   Termination:                    a) Each party may terminate this
Agreement totally or partially by a registered letter to the other party:       
                 (i) in case the other party fails to fulfil any of its
obligations under this Agreement and does not correct                      such
default of obligations within sixty (60) days counting from the day on which a
registered letter                      requiring to correct such default of
obligations is received by the other party;                         (ii) in the
case provided by Article 4.2.                         (b)    ABIOGEN may
terminate this Agreement totally or partially at its sole discretion by a       
             registered letter to SAMARITAN with immediate effect in the
following cases:            (i)    If SAMARITAN does not register the PRODUCT
according to Article 4, or            (ii)    If SAMARITAN doesn’t launch the
PRODUCT according to Article 4.3, or            (iii)    If SAMARITAN, on its
own initiative, ceases to market the PRODUCT in each            country of the
Territory for six consecutive months.            (iv)    If the control of
SAMARITAN, shall become vested into another company or firm,            or if
SAMARITAN merges with any other company.            (v)    In accordance with
the provisions of Article 6.6.;            (vi)    If SAMARITAN does not fulfill
the obligations provided by Articles 2.3.; 3; 4.4. 


12

--------------------------------------------------------------------------------

(vii)    In case of the bankruptcy or insolvency of SAMARITAN, or in case of the
filing by      SAMARITAN of any petition or answer seeking reorganization,
readjustment, or      rearrangement of its business under any law or any
government regulation relating to      bankruptcy or insolvency, or in case of
the institution by SAMARITAN of any      proceedings for the liquidation or
winding up of its business, or for the termination of      its corporate
charter.    11.3. Provisions upon early termination: Upon expiration of the term
of this Agreement or early termination                  far any reasons
mentioned in article 11.2 SAMARITAN undertakes:                 (a) to return to
ABIOGEN within thirty (30) days all confidential documents and data of any kind 
             communicated by ABIOGEN which would concern the PRODUCT and the
Combination except               those submitted to the applicable health
authorities;                 (b) to cease marketing the PRODUCT, than SAMARITAN
shall 180 days to sell down its inventory               of the PRODUCT, being
firm that SAMARITAN shall pay to ABIOGEN the compensation provided             
 by this Agreement for such sales;                 c) to make available to
ABIOGEN, free of charge, all data and information relating to the regulatory   
           approval of PRODUCT, upon being so requested by ABIOGEN in writing; 
               d) to transfer, and assist to ABIOGEN in taking all necessary
action with the competent authorities in               order to transfer to
ABIOGEN or its designee, within thirty (30) days from the date of request by   
           ABIOGEN, any rights, titles, applications, Registration and/or
authorizations necessary to sell the               PRODUCT in each country of
the Territory, subject to SAMARITAN’s rights under paragraph (b)             
 above;                     e) to interrupt immediately the use of the
Trademark, subject to SAMARITAN’s rights under               paragraph (b)
above;                 f) to consider and treat as strictly confidential and
refrain from making use of, during a period of ten               (10) years from
the date of termination, any information communicated by ABIOGEN as long as the 
             same has not been made public;                 g) to interrupt
immediately the use of the Know-How.              Termination of this Agreement
shall be without prejudice to any other rights or remedies the Party 
          terminating this Agreement may have against the defaulting party
arising out of the default in question.    11.4. ABIOGEN shall have the right to
receive all payments accrued hereunder prior to the effective date of          
      termination and, subject to its continuing obligations, to keep all
payments previously received.               11.5. Survival: The obligations of
the parties set forth in article 3, 6.8., 9.5, 11.3 and 13 hereof shall survive 
               the expiration or termination of this Agreement. 


13

--------------------------------------------------------------------------------

ARTICLE 12 GENERAL PROVISION      12.1.          Independent status of the
parties: SAMARITAN and ABIOGEN are independent contractors and                 
 neither shall bind or attempt to bind the other to any contract or obligations
outside of the license                   agreement. Nothing contained or done
under the Agreement shall be interpreted as constituting either                 
 party the agent of the other in any sense of the term whatsoever.     
 12.2.          Substitution: Abiogen may at any time designate, for the benefit
or charge of any of the rights or                   obligations resulting from
this Agreement, any physical person or legal entity. Additionally,             
     ABIOGEN shall be entitled to, at any time, assign this Agreement to any
third party.       12.3.          This Agreement may not be, directly or
indirectly, assigned or transferred, in whole or in part, by                 
 SAMARITAN, without the written consent of ABIOGEN.       12.4.          
Compliance with law: Each party shall comply with, and shall not be in violation
of any valid                   applicable international, national, state or
local statutes, laws, ordinances, rules, regulations, or other                 
 governmental orders of each country of the Territory in which the PRODUCT are
either                   manufactured or sold which affect the research,
purchase, sale, shipment, distribution and storage of                   the
PRODUCT.        12.5.          Force majeure: No party shall be responsible for
a failure or delay in performance of any of the                   obligations
hereunder due to force majeure such as wars, insurrections, strikes, acts of
God,                   Governmental actions or controls or any other contingency
beyond the direct control of such party. A                   party whose
performance of obligations has been delayed by force majeure shall use its best
efforts to                   overcome the effect of the force majeure as soon as
possible. In these cases, the party affected by the                   force
majeure shall notify immediately to the other party the existence of the force
majeure. The other                   party will have no right to demand
indemnity for damage, provided, however, that if the event of                 
 Force Majeure preventing performance shall continue for more than six (6)
months, either party may                   terminate this Agreement with a
written notice to the other without any liability hereunder, except the         
         obligation to make payments due to such date.       12.6.           
Notices and amendments: all notices and communications related to this Agreement
shall be hand                   delivered, or sent via teIefax, courier or by
registered air-mail to the other party at its address                 
 hereinabove given, and immediately confirmed by registered air-mail (when
hand-delivered or sent                   by fax or courier).     
 12.7.          This Agreement embodies all of the understandings and
obligations between the parties concerning the                   PRODUCT; any
amendments and supplements shall not be valid unless executed in writing by
duly                   authorized officers of both parties.       12.8.         
Waiver: The waiver of relief from any breach or non-fulfillment of any term and
condition of this                   Agreement does not constitute a waiver of
any relief from any other breach or non-fulfillment of that                   or
any other term and condition.       12.9.          Severability: in the event
any portion of this Agreement shall be held illegal, invalid, void or           
       ineffective, the remaining portion hereof shall remain in full force and
effect. If any of the terms or                   provisions of this Agreement
are in conflict with any applicable statute or rule of law, then such terms     
             or provisions shall be deemed inoperative to the extent that they
may conflict therewith and shall be                   deemed to be modified to
conform with such statute or rule of law. 


14

--------------------------------------------------------------------------------

ARTICLE 13  GOVERNING LAW AND DISPUTE RESOLUTION  13.1   This Agreement shall be
governed and construed in accordance with the laws of Switzerland    applicable
therein.      13.2   Any disputes arising with respect to or in connection with
this agreement (including the validity,    invalidity, breach or termination)
that the parties cannot solve amicably, shall be resolved by    arbitration in
accordance with the Swiss Rules of International Arbitration of the Swiss
Chambers    of Commerce in force on the date when the Notice of Arbitration is
submitted in accordance with    these rules.        The numbers of arbitrator
shall be one.    The seat of arbitration shall be Geneva.    The arbitral
proceeding shall be conducted in English.    ARTICLE 14    ENTIRE AGREEMENT 
14.1   This Agreement sets out the entire agreement between ABIOGEN and
SAMARITAN relating to its    subject matter and supersedes all prior oral or
written agreements, arrangements or understandings between    them relating to
such subject matter.   



 

  IN WITNESS WHEREOF, the parties have signed this Agreement in duplicate
originals by their qualified    representatives in the dates set forth.         
  ABIOGEN PHARMA S.p.A.    SAMARITAN PHARMACEUTICALS IRELAND 


15

--------------------------------------------------------------------------------